Title: From Benjamin Franklin to Deborah Franklin, 7 October 1772
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child
London, Oct. 7. 1772
I receiv’d yours per the August Packet, but had no Line from you by that of September. I was glad however to learn by Mr. Bache’s Letter that you were all well.
I have had several Touches of the Gout lately, but am otherwise very well.
Mr. and Mrs. West, Mr. and Mrs. Strahan, Mrs. Stevenson, Mrs. Hewson, and Sally Franklin, have at different Times enquir’d after your Welfare and desired to be affectionately remember’d to you and Sally. My Love to her and Benny boy.
I shall write more fully per next Ship, and send what you desire. Mrs. Stevenson is very proud of her Handkerchief. Mrs. Hewson has written for her to Sally. I am ever, my dear Debby, Your affectionate Husband
B Franklin
 
Addressed: To / Mrs Franklin / at / Philadelphia / viâ NYork / per Packet / B Free Franklin
